     Case: 1:20-cr-00880 Document #: 4 Filed: 12/22/20 Page 1 of 2 PageID #:10




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                Case No. 20 CR 880
              v.
                                                Presiding Duty Magistrate Judge
MAURICE BARFIELD


    PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

        Now comes the UNITED STATES OF AMERICA by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and respectfully

represents unto Your Honor that:

                    Name: MAURICE BARFIELD
                    Date of Birth: **/**/1986
                    Sex: Male
                    Race: Black
                    Jail/Prisoner #: 20201210066

is incarcerated in the following institution:

        Cook County Department of Corrections, Chicago, Illinois.

Your petitioner further represents to Your Honor that the said prisoner has been

charged in the Eastern Division of the Northern District of Illinois with possession of

a firearm by a convicted felon, and is now wanted in such division and district at

10:00 a.m. on January 6, 2021, at the U.S. Marshals Service Lock-Up, 24th floor,

Dirksen Federal Courthouse, 219 S. Dearborn Street, Illinois, 60604, to appear at

3:00 p.m. for an initial appearance before the Duty Magistrate Judge in Courtroom

1743.
     Case: 1:20-cr-00880 Document #: 4 Filed: 12/22/20 Page 2 of 2 PageID #:11




      WHEREFORE, your petitioner prays for an Order directing the issuance of a

Writ of Habeas Corpus Ad Prosequendum in this matter directed to the following

person:

      THOMAS DART
      Sheriff
      Cook County Department of Corrections
      ATTN: Cook County Department of Corrections
      3026 S. California Ave.
      Chicago, Illinois

commanding them to produce the body of the said prisoner before this Court at said

time and on said date, in the United States Courthouse in Chicago, Illinois, and that

when the said prisoner shall be so produced pursuant to said Writ, and that when the

proceedings in this case have been concluded, that MAURICE BARFIELD be

returned forthwith to said institution from which he was brought.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney


                                By:       /s/ Patrick Mott
                                       PATRICK MOTT
                                       Assistant United States Attorney
                                       219 S. Dearborn St., Rm. 500
                                       Chicago, IL 60604
                                       (312) 554-9133




                                         2
